Name: Council Regulation (EEC) No 1930/88 of 29 June 1988 amending Regulation (EEC) No 475/86 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/32. 7. 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1930/88 of 29 June 1988 amending Regulation (EEC) No 475/86 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 475/86 is hereby replaced by the following : 'However, the forecast supply balance for sunflower oil shall be drawn up in respect of each marketing year, before a date to be set.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 4 of Regulation (EEC) No 475/86 (') provides that a forecast supply balance for the Spanish market is to be drawn up in respect of each calendar year ; whereas, in particular as regards sunflower oil produced in Spain, the said balance must be drawn up before the beginning of the calendar year, which does not allow the level of production for the marketing year beginning in August of the following year to be forecast accurately ; whereas, to ensure more accurate knowledge of such production^ it is therefore necessary to draw up the abovementioned balance in respect of each marketing year ; whereas Article 4 of the said Regulation should be amended accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1988 . For the Council The President H. RIESENHUBER (') OJ No L 53, 1 . 3 . 1986, p. 47.